Citation Nr: 1242336	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-21 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder, to include as being secondary to chemical dioxin exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to November 1969, to include multiple periods of deployments to the Republic of South Vietnam.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), in New Orleans, Louisiana, that denied entitlement to service connection for bilateral hearing loss, a skin disorder, and posttraumatic stress disorder (PTSD).  The appellant was notified of that denial and he then appealed to the Board for review.  

In March 2011, the appellant provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing was produced and has been included in the claims folder for review.  

After reviewing the appellant's claim, the Board, in October 2011, issued a Decision/Remand.  In that action, the Board granted service connection for PTSD and then remanded the remaining two issues to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of that Remand was to obtain additional medical evidence concerning the appellant's bilateral hearing loss and skin disorder.  The claim has since been returned to the Board for review.  

Upon reviewing the development since October 2011, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's bilateral hearing loss and skin disorder claims.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's claimed disabilities, and it has done so.  Specifically, the AMC was asked to obtain examinations of the appellant along with an opinion concerning the etiology of any current bilateral hearing loss and skin condition, and to also obtain missing medical records.  The results of that request have been included in the claims folder for review.  The results were then returned to the AMC which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the two claims and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2012) and that the Board can go forward on the claim based on the current record. 


FINDINGS OF FACTS

1.  While on active duty, the appellant was repeatedly exposed to the loud noises produced onboard a ship in a war zone.  

2.  The appellant has been diagnosed as suffering from bilateral hearing loss and tinnitus. 

3.  A medical practitioner has opined that while the appellant may have had a pre-existing service hearing loss in both of his ears, it was more likely than not that while in service, his hearing loss became more disabling and was aggravated by his service.  

4.  The appellant has credibly testified about when he began experiencing hearing difficulties and the continuation of the symptoms over the years since he was released from the United States Navy.

5.  The appellant has credibly testified about when he began experiencing skin eruptions and other dermatological symptoms and the continuation of manifestations over the years since he was related from active duty.

6.  A VA medical care provider has opined that the appellant's skin disability was caused by or the result of the appellant's military service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the appellant's bilateral hearing loss either began during or was otherwise caused by or the result of his military service, or his pre-existing hearing loss was aggravated by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2012). 

2.  Resolving all reasonable doubt in the appellant's favor, the appellant's skin disorder either began during or was otherwise caused by or the result of his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012).  However, since this decision represents a complete grant of the benefits sought on appeal, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary since no prejudice to the appellant can result.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2012), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the service member presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the service member's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

I.  Bilateral Hearing Loss

Additionally, in the case of sensorineural hearing loss, service connection is granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

Even though hearing loss for VA purposes may not be demonstrated at separation, service connection for a current hearing loss disability can be established by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

With regard to the claim for service connection for bilateral hearing loss, the appellant contends that his hearing loss is due to his onboard ship duties in the Navy, including the firing of guns and being subject to incoming gunfire.  He contends that he noticed hearing loss while in service and has been suffering from hearing loss since service.  

The appellant's service medical treatment records reflect that when the appellant was asked about his hearing in August 1967, he denied any hearing trouble.  On the examination, he was found to have high frequency hearing loss.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
25

25
LEFT
-5
-5
35

55

A second exam, or a retest, was accomplished in September 1967 and it was determined that the appellant was "qualified for active service."  Approximately two years later, when the appellant was discharged from service, the whisper voice testing produced 15/15 bilaterally.  The Board notes however that the whispered voice test is not an assessment of hearing acuity at the time of discharge consistent with 38 C.F.R. § 3.385 (2012).

Post-service treatment records reflect that in September 2005, the appellant was diagnosed with bilateral hearing loss.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
65
60
55
LEFT
25
358
70
75
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.

In conjunction with the Board's Decision/Remand of October 2011, the appellant underwent another VA Audiological Examination in February 2012.  The examiner was asked to review the appellant's claims folder and make a determination concerning the etiology of any found current bilateral hearing loss.  Although the appellant did not undergo an actual reading of his current hearing loss, the audiologist did provide an etiological opinion.  The examiner stated the following:

	. . . is the Veteran's hearing loss at least as likely as not . . . caused by or the result of an event in military service?  Yes. . . .

The veteran's hearing loss in his left ear did exist prior to his active duty per enlistment audiogram.  The veteran had normal hearing in his right ear [on entrance] to active duty.

....

It is at least as likely as not that the veteran's pre-existing hearing loss in the left ear worsened/was aggravated by his military noise exposure.  Only a normal whispered voice test was available for review at separation.  Whispered voice tests are neither ear nor frequency specific and are insensitive to high frequency hearing losses most likely to occur as a result of noise exposure.  They are not reliable evidence of normal hearing or hearing impairment.  Therefore, aggravation of pre-existing loss can not be ruled out.

....

It is at least as likely as not that the veteran's hearing loss in his right ear began as a result of [h]is military noise exposure.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's written and testimonial statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since he filed his claim, his recitation of the symptoms produced by his bilateral hearing loss, and how long the condition has bothered him, has remained consistent.  As such, the Board finds that the appellant's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the appellant's lay statements describing the onset and chronicity of the bilateral hearing loss consistent with his duties while serving on active duty in the Navy, to include his assignment in Vietnam, to be credible and supported by the later diagnosis of an actual disorder.  Id. 

Moreover, a VA audiologist, as noted above, has conclusively written that the appellant's hearing loss in both ears was related to his active service in light of the appellant's noise exposure in the US Navy.  The examiner was very specific and direct in the opinion that was provided.  In other words, the VA examiner's opinion was and is not speculative. See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2012) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."). 

Here the appellant has provided credible statements with respect to his hearing disability.  A VA audiologist has provided a positive opinion concerning the etiology of the appellant's current hearing loss disability.  In light of the appellant's credible account of having bilateral hearing loss since being exposed to acoustic trauma during service, the current diagnosis of a bilateral hearing loss disability, and a medical expert's opinion concerning the etiology of the current disorder, the Board finds that the bilateral hearing loss disability had its onset as a result of the appellant's period of active service in the United States Navy.  Thus, service connection for bilateral hearing loss is warranted. 

II.  Skin Disorder

The appellant has also claimed that he now suffers from a skin disorder, that it began many years ago, and that it is his opinion that his skin disability is due to or the result of his military service, to include his exposure to chemical dioxins while in Southeast Asia.  He has alternatively argued that while aboard ship, some type of chemical was spilled on deck, and he assisted in the clean-up of the unnamed chemical.  As a result of that clean-up action, he has averred that he developed a dermatological condition from which he still suffers therefrom.  

An appellant who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) (2012), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence otherwise.  38 C.F.R. § 3.307(a) (2012).  If an appellant was exposed to a herbicide agent during active military service, the diseases noted at 38 C.F.R. § 3.309(e) (2012) will be service connected if the requirements of 38 C.F.R. § 3.307(a) (2012) are met, even there is no record of such disease during service.  However, if the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2012) are also not satisfied, then the appellant's claim shall fail.  VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which it has not been specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, an appellant must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2012).  Second, the appellant must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2012).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e) (2012), the presumption of service connection related to Agent Orange is not available.  See McCartt v. West, 12 Vet. App. 164 (1999). 

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.

The appellant's VA medical treatment records, along with his private medical reports, have been obtained and included in the claims folder for review.  These records show that over the years, the appellant has been treated for various dermatological symptoms and manifestation.  However, these same records are negative for an opinion concerning the etiology of the appellant's skin disability.  

In conjunction with his claim for benefits, the appellant underwent a VA Skin Examination in December 2011.  The examiner reviewed the appellant's history along with his medical treatment records, and then examined the appellant.  Upon completion of the exam, the medical care provider concluded that the appellant's skin disability was more likely than not due to his military service and the exposure to a chemical spill that occurred therein.  The examiner further concluded that over the years, the appellant had suffered from recurrent skin carcinomas and actinic keratoses.  However, the appellant was not diagnosed with suffering from chloracne.  

Because the appellant served in Vietnam, exposure to chemical dioxins will be conceded.  Second, the service member must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2012).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  In this instance, the appellant has been diagnosed with and treated for skin cancers and actinic keratoses.  Unfortunately, these types of dermatological conditions are not disabilities for which presumptive service connection has been recognized pursuant to 38 C.F.R. § 3.309(e) (2012).  Yet, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a service member from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120.  Thus, in order to prevail on a direct basis, the appellant would have to provide competent medical evidence which relates the appellant's skin disabilities to either chemical dioxins that he was exposed thereto while he was stationed in Vietnam, or medical evidence that relates the current disorder with his military service or any incident therein.  

With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In this instance, the VA examiner had reviewed the claims folder and had examined the appellant.  More importantly, the examiner referenced material from the Mayo Clinic to corroborate her assertions.  Additionally, the examiner who wrote the opinion discussed the salient facts and she gave a complete rationale for all conclusions presented.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion). 

Accordingly, the Board finds that the VA examiner's opinion that cannot disassociate the appellant's skin disability with his military service, to include his exposure to chemical dioxins or other chemicals, is probative and may be used to assist in the granting of service connection.  It is further added that examiner, who works for the VA, has provided an opinion that states, without hesitation or vacillation, that the appellant's skin disability is directly related to his military service.  This opinion is well-reasoned, detailed, and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise. 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see also 38 C.F.R. § 3.102 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the veteran prevails.  Because the evidence is in equipoise, and since the appellant is supposed to be afforded the benefit-of-the-doubt, the Board concludes that service connection should be granted for a skin disability.  

 
ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a skin disorder is granted.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


